Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, 10-15, 17-20 are pending.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed (renumbered claims 1-17, respectively).

	The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches of determining, by the AS layer of the wireless device, whether a user plane for a session is activated or released, transferring, by the AS layer and to the NAS layer of the wireless device based on a determination that the user plane for the session is activated, first information indicating that the user plane is the session is activated, transferring, by the AS layer and to the NAS layer of the wireless device based on a determination that the user plane for the user plane for the session is released, second information indicating that the user plane for the session is released (See Rayavarapu) as well as handling protocol data unit sessions and storing, by the NAS layer of the wireless device, information related to a deactivated status of the PDU session (See Shan). In addition, prior art teaches of implicitly handling session release (See Kawasaki, Ding, Velev). 
 
	“transferring, by the AS layer and to the NAS layer of the wireless device, first information indicating that the user plane for the PDU session is activated; 
	detecting, by the AS layer of the wireless device, that i) a user plane for the PDU session is released and ii) a PDU session release message is not received from a network; and 
	transferring, by the AS layer and to the NAS layer of the wireless device, second information indicating that the user plane for the PDU session is released, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki et al. (US# 2019/0335413), Ding et al. (US# 2019/0090164), Velev et al. (US# 2020/0059989).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477